Citation Nr: 1130500	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-34 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), and hiatal hernia.

2.  Entitlement to service connection for a skin disorder classified as actinic seborrheic keratosis.

3.  Entitlement to an initial compensable disability rating for a disorder of the thoracic spine prior to August 10, 2009, and greater than 10 percent from August 10, 2009.

4.  Entitlement to an initial compensable disability rating for a left knee disorder prior to June 6, 2008, and greater than 10 percent from June 6, 2008.

5.  Entitlement to an initial compensable disability rating for hypertension prior to June 6, 2008, and greater than 10 percent from June 6, 2008.

6.  Entitlement to an initial compensable disability rating for residuals of gunshot wound to the left little finger.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2007 from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  A gastrointestinal disorder was not diagnosed in service or for years thereafter, and the preponderance of evidence is against a finding that the current diagnosis of GERD/hiatal hernia is related to service.

2.  The competent medical evidence reflects that the Veteran does not have a current skin disability.

3.  As of initial entitlement, the Veteran's thoracolumbar spine condition is manifested by arthritis with occasional incapacitating exacerbations and limited motion, pain, tenderness and guarding, with abnormal muscle tone that more closely resembles guarding or spasm resulting in abnormal spinal contour, but with range of motion not shown to be limited to flexion at 30 degrees, nor with evidence of ankylosis.  

4.  As of initial entitlement the Veteran did not have any evidence of intervertebral disc syndrome, nor is there evidence of incapacitating episodes lasting between 4 to 6 weeks during a 12-month period, nor is there evidence of ankylosis of the spine, nor of any associated neurological pathology associated with the spine disorder.

5.  From initial entitlement up to June 6, 2008, the Veteran's service-connected left knee disorder was shown to resemble that of a removal of the semilunar cartilage that is symptomatic, as manifested by complaints of pain, but with a full noncompensable range of motion, and no evidence of arthritis or instability.

6.  From June 6, 2008 up to August 10, 2009, the Veteran's service-connected left knee disorder was shown to have a flexion deformity at 45 degrees and extension limited to 15 degrees, but no evidence of arthritis.  

7.  As of August 10, 2009, there is X-ray evidence of arthritic changes of the left knee, and the Veteran is shown to have complaints of occasional incapacitating exacerbations of occasional flare-ups of pain at a 7/10 level and locking and loss of motion about twice a week, but with a noncompensable range of motion.  

8.  As of August 10, 2009, there is evidence of slight instability of the left knee, shown on testing of the medial and lateral meniscus.  

9.  From initial entitlement up to June 6, 2008, the Veteran's diabetic hypertension has been manifested by systolic pressure predominantly less than 160 and diastolic pressure predominantly less than 100, and he is not shown to use medications to treat his hypertension.

10.  As of June 6, 2008, the Veteran's diabetic hypertension has been manifested by systolic pressure predominantly less than 160 and diastolic pressure predominantly less than 100, but he is now noted to use medications to treat his hypertension.

11.  Since the award of service connection, the Veteran's left little finger condition has been manifested by some loss of strength of that finger, and some impaired muscle tone, and mild ulnar nerve deficits but with full motion of all the fingers of the left hand and no findings that either approximates ankylosis or amputation of the left ring and little fingers.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder classified as GERD/hiatal hernia was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A skin disorder classified as actinic seborrheic keratosis was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  An initial 20 percent rating is warranted for a disorder of the thoracic spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).

4.  The criteria for an initial 10 percent rating for a left knee disorder were met prior to June 6, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2010).

5.  The criteria for a 20 percent rating for a left knee disorder, resulting in limited extension to 15 degrees were met from June 6, 2008 to August 10, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

6.  The criteria for a separate 20 percent rating for a left knee disorder with arthritis of the left knee with occasional incapacitating exacerbations have been met as of August 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

7.  The criteria for a separate 10 percent rating for a left knee disorder with slight instability are met as of August 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

8.  The criteria for a compensable disability rating for hypertension were not met from initial entitlement prior to June 6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

9.  The criteria for a rating in excess of 10 percent for hypertension were not met as of June 6, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

10.  The criteria for an initial 10 percent rating for gunshot wound of the left little finger are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for service connection were received in May 2006.  In conjunction with these claims, he was provided with a duty to assist letter addressing the service connection claims in June 2006, a copy of which is of record.  The claims were later adjudicated in an April 2007 rating granting service connection for the claimed disorders of the spine, left knee, hypertension and left little finger and denying service connection for the gastrointestinal disorder and skin disorder, with notice provided in May 2007.  

With the increased ratings matters, the Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  

Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the June 2006.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  

Other than a June 2008 medical report and his lay contentions, there has been no evidence submitted by the Veteran in support of his claims, and he has not advised the VA as to the existence of any potentially pertinent evidence.  As noted above he was received notification in regards to his duties and the VA's duties in obtaining and submitting evidence in support of his claims.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in August 2009, provided current assessments of the Veteran's claimed conditions based on examination of the Veteran.  Review of the claims file was not necessary for the increased rating matters as this examination was to address the current severity of the increased ratings.  In regards to the claims for service connection for the skin disorder, no claims file review is necessary in light of there being no current disability shown.  In regards to the gastrointestinal disorder, no claims file review is necessary in light of the lack of any gastrointestinal problems shown in the service treatment records.  Again it is noted that the Veteran has not apprised the VA of any additional records that would tend to show a current skin disorder, or would link his claimed gastrointestinal problems to service.  The duty to assist is not a one-way street, and the Veteran has failed to cooperate in developing his claims for these particular issues.  See Wood supra.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Veteran, as a lay witness, can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection GERD/Hiatal Hernia-Facts and Analysis

Service treatment records reveals that on enlistment in August 1983, he had normal examination of his abdomen and viscera and he denied any history of frequent indigestion, stomach, liver or intestinal trouble in the accompanying report of medical history.  The service treatment records contain no evidence of any treatment for or complaints of any problems of a gastrointestinal nature, to include hiatal hernia or gastroesophageal reflux.  Thereafter multiple periodic examinations for various purposes, and medical histories from August 1984, June 1985, October 1985, July 1991, January 1993, July 1998, December 2001, December 2003, January 2005 and June 2005 are completely negative for any findings or history of any gastrointestinal problems whatsoever.  In sum there is no evidence of any gastrointestinal problems shown in service.  

A February 2007 VA general examination included a history of GERD which was said to have existed for 5 years.  It did not affect his general body health or weight.  He also had a hiatal hernia with symptoms of heartburn, reflux and regurgitation of stomach contents.  Treatment was with Pepcid AC and Zantac.  A February 2007 UGI study confirmed the diagnosis of a small sliding hiatal hernia with evidence of gastroesophageal reflux but no evidence of epigastritis. He was otherwise within normal limits.  The diagnosis was changed to small sliding hernia added, based on the above mentioned UGI finding.  

Additional tests were scheduled but canceled due to the Veteran going to another country.

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq contains no reference to any GI problems.  

The report of an August 2009 VA examination addressed other medical problems and made no mention of GI problems.  Physical examination was noted to reveal the abdomen was nontender with normal bowel sounds and no ascites.  Liver and spleen were not palpable.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for a gastrointestinal disorder classified as GERD/hiatal hernia.  There is no evidence of any gastrointestinal problems shown in service, and there is no medical opinion linking his current GERD/hiatal hernia to service.  

The Veteran is competent to provide lay evidence regarding observable symptoms.  He has asserted that he has had recurrent symptomatology, beginning in service and continuing since service.  The Board finds that such history is substantially rebutted by the complete lack of pertinent evidence in the service treatment records, and the complete absence of medical evidence showing the presence of GI problems until after he left active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Furthermore, the while the Veteran may sincerely believe that his current GI condition began in service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly the Board finds that the preponderance of the evidence is against this claim.  

B.  Service Connection Actinic Seborrheic Keratosis-Facts and Analysis 

The Veteran claims entitlement to service connection for seborrheic keratosis.  The Board notes that service connection for a keloid scar of the left chest has been granted, and so will not address any findings of this in service, instead focusing on the other skin manifestations shown.

Service treatment records show that the Veteran's skin was normal on the September 1983 entrance examination and he denied any history of skin diseases in the accompanying report of medical history.  The service treatment records do document multiple instances of problems with actinic keratosis (AK).  In April 1988 he was seen for an AK of the left forearm, and in July 1988 follow up for the AK of the left forearm, it was deemed resolved.  He had a superficial skin infection noted in the periumbilical area in May 1995.  In April 1996 he was seen for a history of AK with scarring, and a history that included growing up in Arizona with significant past sun exposure.  Examination revealed AKs on his shoulder, with his left arm scarred.  Examination revealed AK of the left forehead and central back times two.  He was diagnosed with lichenified keratosis and AK.  

In December 1998 he was followed for sun damaged skin and was assessed with AK.  In March 2000 he was seen for AK in new areas and had AK of the left nose and lip.  In a December 2001 skin evaluation examination showed scattered scaly keratotic lesions on the temples, upper arms and legs.  He also had several non suspicious looking lesions on his back.  He was assessed with seborrheic keratosis as well as AK.  A medical history taken in January 2005 noted the Veteran to report seldom having problems with itching.  A June 2005 report of medial assessment noted a history of AK and seborrheic keratosis of the face.  

Post service, the Veteran underwent a general VA examination in February 2007.  He had a history of seborrheic dermatitis of his face, scalp, both upper arms and upper left thigh.  He said the condition existed for 15 years and had constant symptoms, involving areas exposed by the sun.  Examination was negative for any significant skin findings (other than the service connected keloid scar) and no signs of skin disease were present.  The examiner concluded that for the claimed diagnosis of seborrheic dermatitis of the face, scalp, bilateral upper arms and upper left thigh, there was no diagnosis as there was no pathology to render a diagnosis.  Additional tests were scheduled but canceled due to the Veteran going to another country.

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq contains no reference to any skin problems.  

An August 2009 VA examination addressed other medical problems besides his claimed AK disease.  The examination of the skin was limited to the service connected scar of his left finger that was the result of a gunshot wound and a left knee scar, with no findings of any other skin condition.  

Based on a review of the foregoing the Board finds that service connection is not warranted for a skin disorder of actinic/seborrheic dermatitis.  Although this condition was treated in service, the evidence reflects that there is no such condition currently shown and no continuity of treatment for any such condition shown.  

The VA examination of February 2007 revealed that there was no pathology to render a diagnosis for a skin condition of actinic/seborrheic keratosis, and the Veteran did not attend further scheduled tests due to leaving the country.  No skin problems of actinic keratosis are documented in subsequent records, and the most recent examination of August 2009 revealed no findings of any skin condition (aside from the service connected scars of the left knee and left little finger).  
There is no current disability of actinic/seborrheic dermatitis shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a current disability, there can be no valid claim.)  The Board finds it pertinent that there has been no contradictory medical evidence submitted that would tend to rebut this opinion.  The only opinion favoring the claim is one from the Veteran himself, where he appears to allege continued symptoms in statements attached to his appeal.  The Board finds that such history is substantially rebutted by the complete lack of pertinent evidence in the complete absence of medical evidence showing continued symptoms after he left active service.  See Buchanan, supra.  

As discussed earlier when addressing the service connection claim for a GI disability, while the Veteran is competent, as a layperson, to report that as to which he has personal knowledge, he is not competent to render a medical diagnosis or etiological opinion.  .  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, in the absence of proof of a current disability, there can be no valid claim.  Brammer, supra.

As the Board may consider only independent medical evidence to support its finding on a question of a medical diagnosis, not capable of lay observation, and as there is not competent medical evidence of a current skin disease, the preponderance of the evidence is against the claim of service connection, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

III.  Increased Rating-General Considerations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

A.  Increased Rating Thoracic Spine rated as initial noncompensable and as 10% from 8/10/09-Facts and Analysis 

Service connection for a thoracic spine disorder manifested by hypertrophic spurring was granted by the RO in an April 2007 rating.  The Veteran is challenging the initial noncompensable rating assigned prior to August 10, 2009 and the 10 percent rating in effect as of that date (granted in an October 2009 rating.)  The RO has rated this disorder under Diagnostic Code 5242 for arthritis of the spine.  A note to Diagnostic Code 5242 indicates that Diagnostic Code 5003 should also be reviewed.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below: 

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations 20 

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups 10 Note (1):  The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

For the purpose of rating disability from arthritis, the dorsal (thoracic) vertebrae, as well as lumbar and cervical vertebrae are considered to be groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

Under the General Rating Formula for Disabilities of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2010).  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Among the evidence pertinent to this matter included private X-rays with a February 2007 chest X-ray significant for showing minimal hypertrophic spurs of the thoracic spine.  Other X-rays from February 2007 showed negative findings for the lumbosacral spine, S1 joints and cervical spine.  

The report of an April 2007 VA general examination revealed that the Veteran gave a history of compressed vertebrae of the lumbar spine.  He had pain at the lower back and left leg for 10 years.  The pain occurred 4 times a month of 4 hours duration and traveled down the leg.  It was sharp in nature and was 9/10 in intensity.  It could be elicited by physical activity and relived by rest and medications of Flexeril and Motrin (muscle relaxer and pain killer).  At times he required bed rest.  He described incapacitating episodes taking place as often as 3 times a month and lasting 14 days.  Over the past year he had 5 incidents of incapacitation for a total of 30 days.  His functional impact was weakness.  Examination revealed his posture and gait were normal.  There was no sign of abnormal weight bearing and leg lengths were equal.  The thoracic spine had no evidence of radiating pain on movement, no muscle spasm and no tenderness.  His straight leg raise was negative bilaterally.  He had no ankylosis.  His range of motion was 90 degrees on flexion.  His extension and all other ranges of movement were all 30 degrees.  He had no additional limitation by pain, weakness, lack of endurance or incoordination after repetitive use.  His spine curvature was normal.  On neurological examination his motor function, genitourinary and rectal tone were all normal.  Sensory examination was normal throughout all upper and lower extremities which were 3+ throughout.  Lumbar X-ray was normal.  The assessment was no diagnosis as there was no pathology to render one.  An addendum said there was no change in diagnosis of the spine, noting that X-rays of the sacroiliac joint were negative.  Additional tests were scheduled but canceled due to the Veteran going to another country.

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq made no reference to any back problems.    

An August 2009 VA examination addressing hypertrophic spurring of the thoracic spine from a poor parachute landing noted that the Veteran was able to walk one mile in roughly 45 minutes.  He had no history of falls and denied fatigue, reduced motion, paresthesias or numbness.  He did report stiffness and spasms.  He did report weakness of the spine and leg.  There were no bowel or bladder problems.  He was noted to have erectile dysfunction.  He reported a pain on the lower back that was constant, localized and moderate.  It was exacerbated by physical activity.  The pain came on spontaneously and was relieved by Celebrex.  He could function with medication.  During flare-ups his functional impairment was described as limited movement.  He had no treatment for this condition such as surgery or hospitalization.  He denied any incapacitation from this condition.  He had no overall functional impairment.  

Examination revealed his posture and gait were normal.  There was no sign of abnormal weight bearing and leg lengths were equal.  There was positive evidence of radiating pain on movement, described as down his right leg, with absent muscle spasm.  He was tender on exam, which was described as thoracolumbar strain.  His spinal contour was preserved but tender, with guarding of movement described as thoracolumbar strain.  He had weakness, with muscle tone described as abnormal.  His straight leg raise and Lasegues were positive.  His range of motion revealed 90 degrees flexion with pain at 15 degrees.  He had 0 degrees extension and 30 degrees for the rest of motions, specifically rotation and lateral flexion bilaterally.  He had no pain except at 10 degrees of right and left lateral rotation.  There was also 5 degrees of additional limits in all directions.  There was no additional limitation by pain, fatigue, weakness, or incoordination after repetitive use.  His spinal curvature and symmetry were normal.  Neurological examination revealed no signs of peripheral nerve involvement and he declined genital or rectal examination.  He had no sensory deficits from L1-5 or S1 on pinprick.  He also had no lumbosacral motor weakness.  His reflexes on knee and ankle jerk were all 2+ and there was no evidence of a pathological reflex.  He had no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The X-ray of the thoracic spine showed degenerative arthritis.  The diagnosis was hypertrophic spurring of the thoracic spine, with no change in diagnosis.  

Based on a review of the foregoing the Board finds that based on consideration of Diagnostic Code 5003, and application of reasonable doubt, an initial 20 percent rating is warranted for the Veteran's hypertrophic spurring of the thoracic spine.  This is based on there being X-ray evidence of arthritis (shown in the February 2007 chest X-ray) and evidence of occasional incapacitating exacerbations such as he reported in the April 2007 VA examination when he described such episodes happening roughly 3 times a month and lasting 14 days.  Diagnostic Code 5003.  At the time of the April 2007 examination, his range of motion was clearly noncompensable under the General Rating Formula for Disabilities of the Spine (hereinafter referred to as General Rating Formula), as his flexion was 90 degrees and combined motion was 240 degrees without pain, weakness, or incoordination, even after repetitive use.  Thus there is no basis for a rating in excess of the 20 percent rating under the General Rating Formula, given his noncompensable range of motion, plus the lack of spasm or tenderness, and a normal posture and gait shown in the April 2007 examination.

Although he later did have loss of motion shown in the subsequent VA examination of August 2009, for which a 10 percent rating was afforded, the evidence from this examination likewise does not reflect that a rating in excess of the initial 20 percent rating for arthritis under Diagnostic Code 5003 is warranted.  While his orthopedic manifestations in the August 2009 VA examination which now include radiating pain, tenderness and guarding of the thoracolumbar spinal contour, along with weakness and abnormal muscle tone, could now be shown to meet the 20 percent rating criteria under the General Rating Formula which provides that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While no such spinal abnormalities or gait abnormalities were manifested, the weakness shown as a result of his pain and guarding does more closely resemble the criteria for a 20 percent rating based on spasm or guarding.  

Thus an initial 20 percent rating is shown to be warranted through the entire appellate period for the Veteran's thoracic spine disorder.  However, the preponderance of the evidence is against an initial rating in excess of 20 percent disabling.   The evidence fails to show that from initial entitlement, that he had a range of motion that was limited to 30 degrees or less, nor is his thoracolumbar spine shown to be ankylosed.  

Elsewhere, the records as discussed, do not show findings that would warrant a 40 percent rating under the applicable criteria, even on consideration of repetitive use, and flare-ups, and the Veteran's lay contentions regarding painful movements.  

As far as the criteria for intervertebral disc syndrome, including consideration of incapacitating episodes, or separate ratings for neurological manifestations, the evidence fails to show any evidence of intervertebral disc syndrome, and he has not been rated under the criteria for such condition.  However even if such consideration were afforded, the evidence fails to show any incapacitating episodes lasting between four weeks to six weeks during the past 12 month.  Nor has there been any evidence shown of any associated neurological manifestations, as his neurological examinations of April 2007 and August 2009 were normal.  The Board notes that the complaints of radiating pain and weakness described in August 2009, but without associated neurological findings are already contemplated in the 20 percent rating under the General Rating Formula, as discussed above.

In sum, the Board finds that an initial 20 percent rating is warranted for the thoracic spine disorder manifested by hypertrophic spurring.

B.  Increased Rating Left Knee rated as initial noncompensable and as 10% from 6/6/08-Facts and Analysis 

Service connection for a left knee disorder was granted by the RO in an April 2007 rating.  The Veteran is challenging the initial noncompensable rating assigned prior to June 6, 2008 and the 10 percent rating in effect as of that date (granted in an October 2009 rating.)  He has rated throughout this appeal under Diagnostic Code 5259 for Cartilage, removal of semilunar, symptomatic.  

Pursuant to Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).

The Board shall consider other potentially applicable Diagnostic Codes, to include arthritis, as the evidence from August 2009 shows evidence of arthritis. 

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the absence of limitation of motion, rate as below:  20 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5261, extension limited to 5 degrees receives a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; and extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 5260.  Flexion limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 rating, flexion limited to 30 degrees warrants a 20 rating and flexion limited to 15 degrees warrants a 30 rating.

Diagnostic Code 5257 addresses other impairments of the knee, specifically, recurrent subluxation or lateral instability.  The ratings are based on whether the impairment is slight (10 percent disabling), moderate (20 percent disabling), or severe (30 percent disabling).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when radiologic findings of arthritis are present, a veteran whose knee disability is evaluated under Diagnostic Code 5257 or 5259 is also entitled either to a separate compensable evaluation under Diagnostic Code 5260 or 5261, if the arthritis results in compensable loss of motion, or to a separate compensable evaluation under 5010 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.    

VA General Counsel held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and diagnostic code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further clarified this General Counsel decision and noted that all VA examinations must record range of motion findings for flexion and extension.  VA Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and that objective evidence of pain on motion must still be considered if there is compensable limitation of flexion and extension, although the rules against pyramiding would only allow pain on motion to possibly elevate only one of the compensable evaluations of motion.  

Private X-rays from 2007 include findings from a February 2007 X-ray that was completely negative for the left knee.  

The report of an April 2007 VA general examination revealed that the Veteran gave a history of weakness and stiffness in the joint, with grinding, locking and swelling that occurs with exercise.  He had painful locking occur that froze movement.  He had a history of knee pain for 10 years.  The pain was constant and localized, aching and sticking in nature.  He described pain at a level 9 and could be elicited by physical activity and relieved with rest and Naprosyn.  At the time of pain, he may not be able to function if his knee locks.  The locking occurred several times weekly.  There was no incapacitation.  He currently treated with Advil or Naprosyn.  There was no history of implants.  He had a limited ability to do sports and difficulty in squatting, and pain on climbing stairs or ladders.  

Examination of the left knee revealed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding.  There was no recurrent subluxation, locking pain, joint effusion or crepitus.  His range of motion was 0-140 degrees.  There was no additional limitation by pain, fatigue, weakness, or incoordination after repetitive use.  Ligament stability of the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments of the left knee were all normal and the medial and lateral meniscus were also normal.  Left knee X-rays were noted to be normal. 

The examiner concluded that for the claimed diagnosis of left knee, there was no diagnosis as there was no pathology to render a diagnosis.  Additional tests were scheduled but canceled due to the Veteran going to another country.

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq noted loss of motion of the joint and instability.  He was described as having a history of chondromalacia of the left knee with surgery and still had locking of the left knee joint and occasional joint effusion.  He was noted to have deformity in the left knee and was unable to completely weight bear.  On examination he was noted to have a flexion deformity of the left knee at 45 degrees and extension was limited to 15 degrees.  Due to past surgery he had a flexion deformity at the left knee joint.  

The report of an August 2009 VA examination of the left knee revealed that he had a history of problems with it since a 1990 parachute jump and also from carrying equipment.  He reported symptoms of weakness, swelling, lack of endurance, locking, fatigability, deformity and pain.  He denied stiffness, heat, redness, giving way, tenderness, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as 2 times a week, lasting 2 hours each time at a 7/10 level.  Physical activity precipitated flare-ups and Celebrex alleviated them.  During flares he had functional impairment of leg locking out and loss of motion.  He had no hospitalizations, incapacitation.  He denied overall functional impairment from this. 

Examination of the left knee revealed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding.  There was no recurrent subluxation, locking pain, joint effusion or crepitus.  His range of motion was 0-140 degrees, with pain at 30 degrees, causing 10 additional degrees of limitation.  There was no additional limitation by pain, fatigue, weakness, or incoordination after repetitive use.  Ligament stability of the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments of the left knee were all normal.  However the medial and lateral meniscus stability tests were abnormal, with a slight degree of severity.  X-ray of the left knee now showed degenerative arthritis.  The diagnosis was postoperative left knee with no change in diagnosis.  

Based on a review of the foregoing the Board finds that a 10 percent rating is warranted for the Veteran's left knee disorder from initial entitlement up to June 6, 2008.  This is based on the Veteran's subjective complaints of pain in the February 2007 VA examination, although no objective findings of any significance were elicited on examination.  The lay contentions regarding his pain are deemed credible for the purpose of establishing that his left knee is symptomatic from initial entitlement, thus warranting a 10 percent rating under Diagnostic Code 5259 for removal of the semilunar cartilage that is symptomatic.  

However there is no basis for an initial rating prior to June 6, 2008, that is in excess of this 10 percent rating, as he is shown to have a full, noncompensable range of motion in both directions and no evidence of instability.  At the time, there was also no evidence of arthritis.  Thus none of the other criteria based on loss of motion, arthritis and instability is shown to be applicable up to June 6, 2008. 

As of June 6, 2008, he is shown to have evidence of a flexion deformity of 45 degrees (although no measurement of his flexion was done).  He also was shown to have evidence of his extension limited to 15 degrees, which is shown to warrant a 20 percent rating based on Diagnostic Code 5261.  However this cannot be evaluated separately from the 10 percent rating under Diagnostic Code 5259, as there is no X-ray evidence of arthritis.  See VAOPGPREC 9-98 (1998).  Thus as of June 6, 2008, the Board finds that a 20 percent rating is warranted for the left knee disorder, based on the evidence of extension limited to 15 degrees.  This 20 percent rating subsumes the 10 percent rating under Diagnostic Code 5259.  The Board notes that while there is a flexion deformity, no findings of instability are discussed.  Thus a 20 percent rating is warranted based on the limitation of extension shown.

As of the August 10, 2009 date of his most recent VA examination, the evidence reflects that his range of motion is again shown to be noncompensable, but that the 20 percent rating that was assigned based on the limited extension is now warranted under the criteria for arthritis, Diagnostic Code 5003, as more closely resembling arthritis of 2 major joints with occasional incapacitating exacerbations, as there is now X-ray evidence of arthritis, and he has provided lay evidence of occasional flare-ups of pain at a 7/10 level and locking and loss of motion about twice a week. 

Furthermore, as there is now X-ray evidence of arthritis of the left knee on August 10, 2009, the Board further finds that pursuant to VAOPGPREC 9-98 (1998), the 20 percent rating may now be evaluated along with a separate rating either under Diagnostic Code 5259 or 5257.  The Board finds that the evidence from the August 2009 reflects that a separate 10 percent rating is warranted, as there is evidence of a slight instability with a slight degree of abnormality shown on testing of the medial and lateral meniscus stability, but with all other stability tests normal.  Thus the instability is not shown to be moderate in nature, and he is not warranted to more than a separate 10 percent rating for slight instability.  The separate 10 percent rating would also be shown under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  

In conclusion, the Board finds that from initial entitlement to June 6, 2008, a 10 percent rating is warranted for the left knee disorder.  As of June 6, 2008, a 20 percent rating is warranted for the left knee disorder.  As of August 10, 2009, a 20 percent rating is warranted for the left knee disorder for separate manifestations of arthritis, and a separate 10 percent rating is warranted for the left knee based on instability.

C.  Increased Rating Hypertension rated as initial noncompensable and as 10% from 6/6/08-Facts and Analysis 

Service connection for hypertension was granted by the RO in an April 2007 rating.  The Veteran is challenging the initial noncompensable rating assigned prior to June 6, 2008 and the 10 percent rating in effect as of that date (granted in an October 2009 rating.)

Pursuant to 38 C.F.R. § 1.104, Diagnostic Code 7101 (2010), for hypertensive vascular disease, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more; 20 percent is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; 40 percent when diastolic pressure is predominantly 120 or more; and 60 percent when diastolic pressure is predominantly 130 or more.

The report of a February 2007 VA general examination noted a history of hypertension, with no current symptoms or current treatment.  He had no functional impairment.  Examination revealed his blood pressure readings were 130/88, 132/86 and 130/88.  He failed to appear for additional blood pressure readings after 2 attempts to reschedule, so the examiner was unable to diagnose hypertension at this time.  The examiner also gave no finding of hypertensive heart disease.  

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq noted the Veteran to have been reporting to clinic regularly for a blood pressure check and he consistently showed a blood pressure of over 160/110.  He has been taking Lisinopril to control his blood pressure which was deemed inadequate to control his high diastolic blood pressure.  Lopressor was added to control his blood pressure, and the blood pressure was still being trended to change his medications accordingly.  

The report of an August 2009 VA examination revealed a history of hypertension said to exist since 1989.  His current symptoms were high blood pressure treated with Lisinopril for 20 years with poor response.  There were no side effects and no overall functional impairment.  Examination revealed that 3 readings produced blood pressure of 150/70 each time.  He was noted to be treated with Lisonopril, thus no additional readings were done on separate days.  There was no change in his diagnosis of hypertension. 

Based on a review of the foregoing, the Board finds that an initial compensable rating is not warranted prior to June 6, 2008, and a rating in excess of 10 percent disabling is not warranted as of that date.  There is no evidence that prior to June 6, 2008 that he either required continuous medication to treat hypertension, nor was his diastolic blood pressure shown to be 100 or more or his systolic blood pressure was 160 or more.  The February 2007 VA examination revealed that his blood pressure readings as discussed above clearly did not meet the criteria for a 10 percent rating and he notably received no treatment for hypertension.  No other evidence was submitted other than the February 2007 examination which showed noncompensable findings.

There is also no evidence that as of June 6, 2008, that a rating in excess of 10 percent disabling is warranted for the hypertension.  The private report from June 2008 and the August 2009 VA examination fail to show diastolic readings of 110 or more or systolic pressure of 200 or more.  Again there is no other evidence submitted to suggest that a 20 percent rating is warranted as of June 6, 2008.

In sum, the Board finds that an initial compensable rating is not warranted prior to June 6, 2008 for hypertension, and a rating in excess of 10 percent disabling is not warranted as of this date.  

D.  Increased Rating Left Little Finger rated as initial noncompensable-Facts and Analysis 

The Veteran's left little finger is currently evaluated under Diagnostic Code 5230, which provides that limitation of motion of the ring or little finger warrants a maximum noncompensable evaluation for either the major or minor hand  38 C.F.R. § 4.71a, Diagnostic Code 5230.  A higher schedular evaluation under this criteria would only be warranted if ankylosis of the left ring and little fingers was present (see 38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5223) or the ring and little fingers were amputated (see 38 C.F.R. § 4.71a, Diagnostic Codes 5155 and 5156).  

Because his injury is from a gunshot wound, consideration is warranted under diagnostic code 5309 for injury to Muscle Group IX, the intrinsic muscles of the hand, to include short flexor, opponens and abductor of little finger.  This diagnostic code does not provide ratings.  Rather, a Note to Diagnostic Code 5309 indicates that the hand is such a compact structure that isolated muscle injuries are rare, as there are often complications with injuries of the bones, joints, tendons, etc and thus, hand injuries are rated on limitation of motion, minimum 10 percent.  Id.  Thus, the criteria relating to the gradations of muscle injury under 38 C.F.R. § 4.56 are not for application here.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

The periodic examinations in the Veteran's service treatment records all reflect that he is right handed.  While in service he sustained a gunshot wound in his left little finger in December 2003, with treatment records from that month reporting the wound as a grazing gunshot would, with a 2 centimeter by 1 centimeter superficial wound of the left little finger.  The wound healed well, with no signs of infection, and with normal range of motion.  The assessment was a superficial gunshot wound of the left little finger.  Plans included continuing to dress the wound with a bandage and keep open as much as possible with instructions for him to return to care if there were any signs of infection.  There was no indication that he had any subsequent complications during service.  

The report of a February 2007 VA examination noted the history of gunshot wound in the 5th digit of the left hand.  This examination described the wound as more than superficial with more than 2 weeks treatment.  There was minimal destruction and no pain.  He currently had loss of strength and impaired coordination.  His finger was weaker and did not straighten well.  There were no complications or current treatment.  He was noted to be able to return to full duty after the injury.  He had normal function and kept up with normal work requirements.  

Physical examination revealed that he could tie shoes, fasten buttons and pick up paper without difficulties.  His left hand finger tips could approximate the proximal transverse crease of his palm.  With his thumb opposing, the measurement was 0 centimeters between his thumb and all fingers of his left hand, with no difference in measurement between the tip and pad of his thumb.  He did have slightly reduced left hand strength compared to his right hand which was normal.  His range of motion of the left thumb revealed 70 degrees radial and palmar abduction, 90 degrees MP and IP flexion and opposition within normal limits.  All the left fingers, including the left small finger had the same findings, with 70 degrees DIP flexion, 110 degrees PIP flexion and 90 degrees MP flexion.  There was no additional loss of motion from pain, lack of endurance, fatigue, weakness or incoordination after repetitive use.  X-ray of the left hand was normal.  

The diagnosis for residuals of gunshot wound to the left 5th finger was loss of strength.  Regarding range of motion, the Veteran subjectively noted an inability to fully extend his finger.  Objective factors were weakness, and reduced extension.  There was no muscle group involvement.  In regards to his scar of the left 5th finger, there were no subjective findings.  Objective findings revealed a 3 centimeter by 0.5 centimeter scar without tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hyper or hypo pigmentation or abnormal texture.  

A June 2008 private report from a KBR physician from a private contractor he was working for in Iraq no reference to any hand problems.    

The report of an August 2009 VA examination of the left hand gunshot wound of the left little finger noted the history of this wound, with no infection of the bone, no pain and no current treatment for it.  He also had no hospitalization or surgery for it.  There was no overall functional impairment.  In regards to a muscle injury, resulting from this, the wound was described as from a single bullet and deep penetrating.  The treatment was said to last one day.  The extent of the injury was said to involve the nerve.  There was no involvement of blood vessels, bone or fascia.  He had no pain.  Current symptoms from the muscle injury were of loss of strength.  He had no weakness, easy fatiguing or an inability to control movements.  He had no complications from the muscle injury.  He treated with strengthening exercises.  He was unable to return to his original service duty at the time of injury, but it now did not affect his body functioning.  He could keep up with normal work requirements.  He had no overall functional impairments.  

Examination of the scar of the left little finger revealed it was linear, at 1 centimeter by 0.5 centimeters.  There was no pain or skin breakdown.  It was a superficial scar with no tissue damage, inflammation, edema or keloid formation.  He had no disfigurement or loss of media or function.

Examination of the muscle injury revealed it involved muscle group IX of the left hand.  Palpation revealed impaired muscle tone.  However there was no loss of deep fascia or loss of muscle substance and muscle wound present.  The size of the wound was the same as the scar as described above.  There was no corresponding exit wound present, nor was there adherence of underlying structures, no intramuscular scarring or adhesion to the bone.  He did have signs of lowered endurance or impaired coordination.  For the muscle group IX his strength was 4/5.  The muscle injury did not affect function of that particular body part that it controlled.  There was no muscle herniation.  The muscle injury involved nerve damage to the wound site but no tendon, bone or joint damage.  The findings of range of motion of the left hand and fingers were unchanged from that shown in the February 2007 VA examination.  There was no pain, fatigue, lack of endurance or incoordination in the fingers, including the left little finger, and there was no ankylosis.  For the diagnosis of gunshot wound of the left little finger, there was no change in diagnosis, with the residuals said to be scar.  

Based on a review of the foregoing, the Board finds that the Veteran is entitled to a 10 percent rating for the residuals of gunshot wound of the left little finger, under Diagnostic Code 5309, as this is the minimum rating for injury to Muscle Group IX, the intrinsic muscles of the hand, to include short flexor, opponens and abductor muscles of little finger.  He is entitled to this 10 percent rating from initial entitlement.  

This 10 percent is the highest rating assignable under diagnostic code 5309 for an injury to the muscles of the hand.  A higher rating would require limitations of finger motion that exceed the current rating.  In this case, the examinations have repeatedly shown that there are no compensable limitations of finger motion, specifically in order for a compensable rating, ankylosis would be required. Therefore, there is no basis for a rating in excess of the current 10 percent. 

The Board has considered other bases for a higher rating.  The record shows nerve damage to the wound site but no tendon, bone or joint damage.  Although the specific nerve was not identified, the Board shall consider deficits involving the ulnar nerve distribution, as this controls movement of the little finger.  

Nerves control muscles, so there is a great deal of overlap of symptoms.  Consequently, regulations specify that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a) (2010).  See also 38 C.F.R. § 4.14 (2010).  In this case, the ulnar nerve deficits are completely subjective and no more than mild.  All the examination reports show that the Veteran does not have organic manifestations indicative of a moderate disability. 38 C.F.R. §§ 4.120, 4.123, 4.124 (2010).  Such an impairment would be rated at 10 percent. 38 C.F.R. § 4.124a, Codes 8516, 8616, 8716 (2010).  This would not exceed the current 10 percent and, as discussed above, cannot be assigned a separate rating to be combined with the Veteran's service-connected muscle disability.  Thus, the neurologic codes do not provide a basis for a higher or additional rating. 

Scars can be rated separately.  However, in this case, as discussed above, the scars of the left hand do not meet any applicable criteria for a separate compensable rating.  That is, the examinations show they are approximately 1 by 0.5 centimeter in length, i.e., less than 1 square centimeter in area, are not painful, and do not limit hand function.  See 38 C.F.R. § 4.118, Codes 7801, 7802, 7804, 7805.

Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disabilities of the thoracic spine, left knee, hypertension and left little finger are found to be adequate.  

In addition, it has not been shown that any of these disabilities has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment for these conditions.  

As far as employability, none of the evidence available reflects that any of the service-connected disabilities affects his ability to work in a material fashion, and he is shown to be apparently working full time as a contractor in Iraq, during the pendency of this current appeal.  

Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from thoracic spine, left knee, hypertension and left little finger disabilities are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of his disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), and hiatal hernia is denied.

Entitlement to service connection for a skin disorder classified as actinic seborrheic keratosis is denied.  

Entitlement to a schedular evaluation of 20 percent, but no more, for a disorder of the thoracic spine is granted from the effective date of service connection, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a single schedular evaluation of 10 percent, but no more, for a left knee disorder is granted from the effective date of service connection to June 6, 2008, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a single schedular evaluation of 20 percent, but no more, for a left knee disorder is granted from the effective date of June 6, 2008 to August 10, 2009, subject to the laws and regulations governing the award of monetary benefits.

As of August 10, 2009, a separate schedular evaluation of 20 percent, but no more, for a left knee disorder manifested as arthritis with occasional incapacitating exacerbations is granted, subject to the laws and regulations governing the award of monetary benefits.

As of August 10, 2009, a separate schedular evaluation of 10 percent, but no more, for a left knee disorder manifested as instability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for hypertension prior to June 6, 2008, and greater than 10 percent from June 6, 2008 is denied. 

Entitlement to an initial 10 percent disability rating for residuals of gunshot wound to the left little finger is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


